DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Claims 2 and 9: - - penetrates from [[one]]a first side surface of the supporting portion to [[another]]a second side surface of the supporting portion opposite to the first side surface. - -
Claim 10 depends upon claim 9, and thus is similarly objected to.
Claim 6: - - penetrating from [[one]]a first side surface of the prying portion to [[another]]a second side surface of the prying portion opposite to the first side surface. - - 
Claim 14: - - - penetrating from [[one]]a first side surface of the prying portion to [[another]]a second side surface of the prying portion opposite to the first side surface. - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eliot (US Patent No. 2627078).
In regards to claim 1, Eliot discloses
A prying head (body portion 12, fig. 1, 2, 3, 4), which is used in cooperation with a hand tool (see at least elements 10 and 12), comprising: 
a prying portion (see annotated fig. 1), comprising: 
a ground-abutting surface (see annotated fig. 1); and 
an article-abutting surface (see annotated fig. 1), wherein the article-abutting surface is connected to the ground-abutting surface to form a sharp edge (see annotated fig. 1); 

    PNG
    media_image1.png
    485
    609
    media_image1.png
    Greyscale

a supporting portion (see annotated fig. 1), which is connected to the prying portion, and the supporting portion comprising: 
a curved surface (see annotated fig. 1) connected to the ground-abutting surface and the article-abutting surface, so as to make an end of the supporting portion away from the sharp edge into a curved form; and 

    PNG
    media_image2.png
    465
    655
    media_image2.png
    Greyscale

an assembling portion (see annotated fig. 1), which is connected to the supporting portion, and the assembling portion comprising: 
a blind hole (see annotated fig. 1) recessed from an end of the assembling portion away from the sharp edge.

    PNG
    media_image3.png
    447
    834
    media_image3.png
    Greyscale


In regards to claim 4, Eliot discloses
The prying head (body portion 12, fig. 1, 2, 3, 4) of claim 1, wherein a fulcrum is formed at a connection between the curved surface and the ground-abutting surface.

    PNG
    media_image4.png
    471
    682
    media_image4.png
    Greyscale


In regards to claim 5, Eliot discloses
The prying head (body portion 12, fig. 1, 2, 3, 4) of claim 1, further comprising: at least one recessed cavity (see annotated fig. 3 and 4) recessed from a side surface of the prying portion (see annotated fig. 3).

    PNG
    media_image5.png
    487
    895
    media_image5.png
    Greyscale

In regards to claim 7, Eliot discloses
The prying head (body portion 12, fig. 1, 2, 3, 4) of claim 1, further comprising: at least one recessed arc recessed from an edge of the article-abutting surface.


    PNG
    media_image6.png
    428
    726
    media_image6.png
    Greyscale


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou (US Patent No. 8215617). 
In regards to claim 1, Liou disclsoes
A prying head (prong 1, fig. 2-6), which is used in cooperation with a hand tool (column 2 lines 26-28: prying tool includes a shank 2 including an engaging portion 20 and a gripping portion 24), comprising: 
a prying portion (working portion 14, fig. 2-6), comprising: 
a ground-abutting surface; and 
an article-abutting surface, wherein the article-abutting surface is connected to the ground-abutting surface to form a sharp edge (see annotated fig. 3); 

    PNG
    media_image7.png
    467
    924
    media_image7.png
    Greyscale

a supporting portion (see annotated fig. 3), which is connected to the prying portion (working portion 14, fig. 2-6), and the supporting portion comprising: 
a curved surface connected to the ground-abutting surface and the article-abutting surface, so as to make an end of the supporting portion away from the sharp edge into a curved form (see annotated fig.3); and 

    PNG
    media_image8.png
    476
    924
    media_image8.png
    Greyscale

an assembling portion (see annotated fig. 3), which is connected to the supporting portion, and the assembling portion comprising: 
a blind hole (compartment 12, fig. 2) recessed from an end of the assembling portion away from the sharp edge.

    PNG
    media_image9.png
    467
    1085
    media_image9.png
    Greyscale


In regards to claim 2, Liou discloses
The prying head (prong 1, fig. 2-6) of claim 1, wherein the supporting portion (see annotated fig. 3 of claim 1) further comprises a through hole (through hole 11, fig. 2), and the through hole (through hole 11, fig. 2) penetrates from [[one]]a first side surface of the supporting portion to [[another]]a second side surface of the supporting portion opposite to the first side surface (see annotated fig. 2).

    PNG
    media_image10.png
    579
    715
    media_image10.png
    Greyscale

In regards to claim 3, Liou discloses
The prying head (prong 1, fig. 2-6) of claim 1, wherein the ground-abutting surface is divided into a sudden-narrowing part and a gradual-narrowing part, the sudden-narrowing part is closer to the sharp edge than the gradual-narrowing part, and a narrowing rate between the sudden-narrowing part and the article-abutting surface is higher than a narrowing rate between the gradual-narrowing part and the article-abutting surface (see annotated fig. 3).

    PNG
    media_image11.png
    423
    954
    media_image11.png
    Greyscale

In regards to claim 4, Liou discloses
The prying head (prong 1, fig. 2-6) of claim 1, wherein a fulcrum is formed at a connection between the curved surface and the ground-abutting surface (see annotated fig. 3).

    PNG
    media_image12.png
    467
    898
    media_image12.png
    Greyscale





Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou (US Patent No. 8215617). 
In regards to claim 1, Liou discloses
A prying head (at least prong 1 and shank 2, fig. 2-6), which is used in cooperation with a hand tool, comprising: 
a prying portion (prong 1, fig. 2-6), comprising: 
a ground-abutting surface; and 
an article-abutting surface, wherein the article-abutting surface is connected to the ground-abutting surface to form a sharp edge (see annotated fig. 3); 

    PNG
    media_image7.png
    467
    924
    media_image7.png
    Greyscale

a supporting portion (see annotated fig. 5), which is connected to the prying portion (prong 1, fig. 2-6), and the supporting portion comprising: 
a curved surface connected to the ground-abutting surface and the article-abutting surface, so as to make an end of the supporting portion away from the sharp edge into a curved form (see annotated fig. 5); and 

    PNG
    media_image13.png
    275
    824
    media_image13.png
    Greyscale

an assembling portion (see annotated fig. 2), which is connected to the supporting portion, and the assembling portion comprising: 
a blind hole (see annotated fig. 2) recessed from an end of the assembling portion away from the sharp edge.

    PNG
    media_image14.png
    396
    643
    media_image14.png
    Greyscale




In regards to claim 6, Liou discloses
The prying head (at least prong 1 and shank 2, fig. 2-6) of claim 1, further comprising: at least one through cavity (through hole 11, fig. 2-6) penetrating from [[one]]a first side surface of the prying portion (working portion 14, fig. 2-6) to [[another]]a second side surface of the prying portion (prong 1, fig. 2-6) opposite to the first side surface.

    PNG
    media_image15.png
    579
    715
    media_image15.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eliot (US Patent No. 2627078) in view of Tsai (US Patent No. 9486901).
In regards to claim 8, Eliot discloses
A hand tool, comprising: 
A prying head (body portion 12, fig. 1, 2, 3, 4), comprising: 
a prying portion (see annotated fig. 1), comprising: 
a ground-abutting surface (see annotated fig. 1); and 
an article-abutting surface (see annotated fig. 1), wherein the article-abutting surface is connected to the ground-abutting surface to form a sharp edge (see annotated fig. 1); 

    PNG
    media_image1.png
    485
    609
    media_image1.png
    Greyscale

a supporting portion (see annotated fig. 1), which is connected to the prying portion, and the supporting portion comprising: 
a curved surface (see annotated fig. 1) connected to the ground-abutting surface and the article-abutting surface, so as to make an end of the supporting portion away from the sharp edge into a curved form; and 

    PNG
    media_image2.png
    465
    655
    media_image2.png
    Greyscale

an assembling portion (see annotated fig. 1), which is connected to the supporting portion, and the assembling portion comprising: 
a blind hole (see annotated fig. 1) recessed from an end of the assembling portion away from the sharp edge; and

    PNG
    media_image3.png
    447
    834
    media_image3.png
    Greyscale

		a handle (handle 10, fig. 1) comprising an inserting portion (see distal end of handle 10, fig. 1).
Eliot fails to disclose “a wrench head comprising an engaging hole; wherein the inserting portion is detachably engaged with the engaging hole of the wrench head or the blind hole of the prying head.” However, Tsai teaches a socket wrench (1) with a wrench head (11) that has a tubular shaft (12) with a through bore (121) that is able to engage a cylindrical handle (13). 

    PNG
    media_image16.png
    439
    647
    media_image16.png
    Greyscale

Eliot and Tsai are considered to be analogous to the claimed invention because they are in the same field of hand tools. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eliot to incorporate the teachings of Tsai and provide a wrench head (11) with an engaging hole (121) that can engage with the tool handle, which would add functionality to the tool disclosed by Eliot by adding a wrenching function, which would increase versality and allow the user to perform a multitude of tasks without having to change tools. 

In regards to claim 12, Eliot as modified discloses
The prying head (body portion 12, fig. 1, 2, 3, 4) of claim 8, wherein a fulcrum is formed at a connection between the curved surface and the ground-abutting surface.

    PNG
    media_image4.png
    471
    682
    media_image4.png
    Greyscale


In regards to claim 13, Eliot as modified discloses
The prying head (body portion 12, fig. 1, 2, 3, 4) of claim 8, further comprising: at least one recessed cavity (see annotated fig. 3 and 4) recessed from a side surface of the prying portion (see annotated fig. 3).

    PNG
    media_image5.png
    487
    895
    media_image5.png
    Greyscale

In regards to claim 15, Eliot as modified discloses
The prying head (body portion 12, fig. 1, 2, 3, 4) of claim 8, further comprising: at least one recessed arc recessed from an edge of the article-abutting surface.

Claims 8, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liou (US Patent No. 8215617) in view of Tsai (US Patent No. 9486901).
In regards to claim 1, Liou disclsoes
A prying head (prong 1, fig. 2-6), which is used in cooperation with a hand tool (column 2 lines 26-28: prying tool includes a shank 2 including an engaging portion 20 and a gripping portion 24), comprising: 
a prying portion (working portion 14, fig. 2-6), comprising: 
a ground-abutting surface; and 
an article-abutting surface, wherein the article-abutting surface is connected to the ground-abutting surface to form a sharp edge (see annotated fig. 3); 

    PNG
    media_image7.png
    467
    924
    media_image7.png
    Greyscale

a supporting portion (see annotated fig. 3), which is connected to the prying portion (working portion 14, fig. 2-6), and the supporting portion comprising: 
a curved surface connected to the ground-abutting surface and the article-abutting surface, so as to make an end of the supporting portion away from the sharp edge into a curved form (see annotated fig.3); and 

    PNG
    media_image8.png
    476
    924
    media_image8.png
    Greyscale

an assembling portion (see annotated fig. 3), which is connected to the supporting portion, and the assembling portion comprising: 
a blind hole (compartment 12, fig. 2) recessed from an end of the assembling portion away from the sharp edge; and

    PNG
    media_image9.png
    467
    1085
    media_image9.png
    Greyscale

a handle (shank 2, fig. 1 and 2) comprising an inserting portion (see distal end of shank 2, fig. 1 and 2).
Liou fails to disclose “a wrench head comprising an engaging hole; wherein the inserting portion is detachably engaged with the engaging hole of the wrench head or the blind hole of the prying head.” However, Tsai teaches a socket wrench (1) with a wrench head (11) that has a tubular shaft (12) with a through bore (121) that is able to engage a cylindrical handle (13; see fig. 1 of Tsai). 
Liou and Tsai are considered to be analogous to the claimed invention because they are in the same field of hand tools. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liou to incorporate the teachings of Tsai and provide a wrench head (11) with an engaging hole (121) that can engage with the tool handle, which would add functionality to the tool disclosed by Liou by adding a wrenching function, which would increase versality and allow the user to perform a multitude of tasks without having to change tools. 

In regards to claim 9, Liou as modified discloses
The prying head (prong 1, fig. 2-6) of claim 8, wherein the wrench head (Tsai head 11, fig. 1) comprises an engaging end (Tsai driving stud 111, fig. 1) protruding from a side surface (see annotated fig. 1) of the wrench head (Tsai head 11, fig. 1), 

    PNG
    media_image17.png
    331
    480
    media_image17.png
    Greyscale

the supporting portion (see annotated fig. 3 of claim 1) further comprises a through hole (through hole 11, fig. 2), and the through hole (through hole 11, fig. 2) penetrates from [[one]]a first side surface of the supporting portion to [[another]]a second side surface of the supporting portion opposite to the first side surface (see annotated fig. 2),

    PNG
    media_image10.png
    579
    715
    media_image10.png
    Greyscale

and the engaging end (Tsai driving stud 111, fig. 1) is detachably engaged with the through hole (through hole 11, fig. 2). 
Examiner’s Note: As the engaging hole disclosed by Eliot is hexagonal in shape, and the driving stud disclosed by Tsai is rectangular with a ball detent, the driving stud would be able to detachably engage with the through hole. 

In regards to claim 10, Liou as modified discloses
The hand tool of claim 9, wherein the handle (shank 2, fig. 1 and 2) is engaged with the wrench head (Tsai head 11, fig. 1) along an assembling direction (see annotated Tsai fig. 1), the wrench head (Tsai head 11, fig.1) comprises a top surface and a bottom surface extending along the assembling direction (see annotated fig. 1), 

    PNG
    media_image18.png
    309
    652
    media_image18.png
    Greyscale

and a length of a shortest chord of the curved surface of the prying head (prong 1, fig. 2-6) passing through a center of the through hole (through hole 11, fig. 2) is larger than a longest distance between the top surface and the bottom surface (see annotated figures below).

    PNG
    media_image19.png
    555
    650
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    523
    693
    media_image20.png
    Greyscale




In regards to claim 11, Liou as modified discloses
The prying head (prong 1, fig. 2-6) of claim 8, wherein the ground-abutting surface is divided into a sudden-narrowing part and a gradual-narrowing part, the sudden-narrowing part is closer to the sharp edge than the gradual-narrowing part, and a narrowing rate between the sudden-narrowing part and the article-abutting surface is higher than a narrowing rate between the gradual-narrowing part and the article-abutting surface (see annotated fig. 3).

    PNG
    media_image11.png
    423
    954
    media_image11.png
    Greyscale

In regards to claim 12, Liou as modified discloses
The prying head (prong 1, fig. 2-6) of claim 8, wherein a fulcrum is formed at a connection between the curved surface and the ground-abutting surface (see annotated fig. 3).

    PNG
    media_image12.png
    467
    898
    media_image12.png
    Greyscale


Claims 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou (US Patent No. 8215617). 
In regards to claim 8, Liou discloses
A prying head (at least prong 1 and shank 2, fig. 2-6), which is used in cooperation with a hand tool, comprising: 
a prying portion (prong 1, fig. 2-6), comprising: 
a ground-abutting surface; and 
an article-abutting surface, wherein the article-abutting surface is connected to the ground-abutting surface to form a sharp edge (see annotated fig. 3); 

    PNG
    media_image7.png
    467
    924
    media_image7.png
    Greyscale

a supporting portion (see annotated fig. 5), which is connected to the prying portion (prong 1, fig. 2-6), and the supporting portion comprising: 
a curved surface connected to the ground-abutting surface and the article-abutting surface, so as to make an end of the supporting portion away from the sharp edge into a curved form (see annotated fig. 5); and 

    PNG
    media_image13.png
    275
    824
    media_image13.png
    Greyscale

an assembling portion (see annotated fig. 2), which is connected to the supporting portion, and the assembling portion comprising: 
a blind hole (see annotated fig. 2) recessed from an end of the assembling portion away from the sharp edge;

    PNG
    media_image14.png
    396
    643
    media_image14.png
    Greyscale

a handle (shank 2, fig. 1 and 2) comprising an inserting portion (see distal end of shank 2, fig. 1 and 2).
Liou fails to disclose “a wrench head comprising an engaging hole; wherein the inserting portion is detachably engaged with the engaging hole of the wrench head or the blind hole of the prying head.” However, Tsai teaches a socket wrench (1) with a wrench head (11) that has a tubular shaft (12) with a through bore (121) that is able to engage a cylindrical handle (13; see fig. 1 of Tsai). 
Liou and Tsai are considered to be analogous to the claimed invention because they are in the same field of hand tools. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liou to incorporate the teachings of Tsai and provide a wrench head (11) with an engaging hole (121) that can engage with the tool handle, which would add functionality to the tool disclosed by Liou by adding a wrenching function, which would increase versality and allow the user to perform a multitude of tasks without having to change tools. 

In regards to claim 14, Liou as modified discloses
The prying head (at least prong 1 and shank 2, fig. 2-6) of claim 1, further comprising: at least one through cavity (through hole 11, fig. 2-6) penetrating from [[one]]a first side surface of the prying portion (working portion 14, fig. 2-6) to [[another]]a second side surface of the prying portion (prong 1, fig. 2-6) opposite to the first side surface (see annotated fig. 2 of claim 6 rejection according to Liou).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hoelzer (US Patent No. 2921773) teaches a craftsman’s adjustable pry bar with a prying piece with different slopes and a curved surface and through hole. 
	Liou (US Patent No. 8201806) teaches a tool adapted for prying including a handle including a pivotal end and a grip end, with the pivotal end having a through-hole. A working device has first and second ends.
	Su (US Patent No. 10486952) teaches a pry tool with an anti-slip head. The head has a body having a front end and a rear end and having first and second lateral sides and top and bottom sides extending from the front end to the rear end. The top and bottom sides connect the first and second lateral sides.
	Alfinito (US PG Pub No. 20140260829) teaches a tool for providing improved reach and torque. The tool includes a wrench including a head, a wrench body coupled to said head, and a connector coupled to said wrench body distal to said head. The tool includes an extension including with an inserter and an extension body.
	Whelan (US Patent No. 7025331) teaches a prying tool having a head portion and a handle portion. The handle portion can be positioned relative to an angle of the head portion. Additionally, in some embodiments, the handle portion can be separated from the head portion. Embodiments of the invention also include a tool head having an aperture with a predetermined shape that can be mated with a projection from a handle.
	Su (US Patent No. 11401147) teaches a prying tool including a prying end with a first prying member and a second prying member pivotally engaged with a main body of the prying tool. The first and the second prying members are pivotal toward and away from each other. The first prying member has a first claw and the second prying member has a second claw respectively.
	Liou (US Patent No. 7311018) teaches a wrench including a handle, a joint movably mounted on the handle and a working unit pivotally connected to the joint. The handle pivots relative to the working unit between a first position, where the handle and the working unit extend perpendicular to each other, and a second position, where the handle and the working unit extend along a same axis.
	Kuo (US Patent No. 5931063) teaches a wrench tool including a member having an engaging opening formed in one end for engaging with fasteners to be driven. The other end of the member includes an orifice parallel to the longitudinal axis and the other orifice perpendicular to the previous orifice, for allowing the orifices to engage with different tool members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 18, 2022